Valentine, J.:
I concur in the decision of this case; but I wish to add that in my opinion, when a case is dismissed for want of jurisdiction, the judgment for the prevailing party should include only the costs made or caused by such prevailing party filing and prosecuting his motion to dismiss the case. The other party is liable for all the other costs to *540the officers, etc., who performed the services for which such costs are given, without any judgment; and the prevailing party is not entitled to them, nor responsible for them.